DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-08-2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Walter Fasse on 11-22-2021.
The application has been amended as follows: 
	Claim 1.	(Currently amended) A midsole structure for a shoe comprising:
an upper midsole disposed on an upper side of said midsole structure at a heel region that corresponds to a heel portion of a foot of a wearer of the shoe;
a lower midsole disposed below said upper midsole; and

wherein said wavy sheet has a wavy shape with ridge lines and trough lines at least either at a sheet medial side portion or at a sheet lateral side portion of [[the]] said wavy sheet, and a planar shape area at a sheet central portion of [[the]] said wavy sheet, wherein said sheet central portion of said wavy sheet [[that]] is disposed at a heel central region of said midsole structure, and wherein said planar shape area [[that]] extends across a plurality of said ridge and trough lines at said sheet medial side portion or at said sheet lateral side portion in a substantially longitudinal direction of said midsole structure; and
wherein a lower surface of said upper midsole and an upper surface of said lower midsole respectively have a wavy shape that corresponds to said wavy shape of said wavy sheet at least either at a midsole medial side portion or at a midsole lateral side portion, said lower surface of said upper midsole and said upper surface of said lower midsole respectively have a planar shape area that corresponds to said planar shape area of said wavy sheet at said heel central region of said midsole structure, and at least either said lower surface of said upper midsole or said upper surface of said lower midsole has a plurality of recesses disposed along the substantially longitudinal direction at said heel central region of said midsole structure.

Allowable Subject Matter
Claims 1-9 and 11-19 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art in record discloses the wavy sheet comprising a central flat surface, ridge and trough lines on the side portions; wherein the central portion is disposed at a heel area and extends across plurality of ridge and trough lines at said sheet medial side portion or at said sheet lateral side portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732